STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 13, 2017
              Plaintiff-Appellee,

v                                                                  No. 332585
                                                                   Kalamazoo Circuit Court
DANTE LEMONT JOHNSON,                                              LC No. 2015-000864-FC

              Defendant-Appellant.


Before: SAWYER, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

       Following a jury trial, defendant appeals as of right his convictions for felon in
possession of a firearm (felon-in-possession), MCL 750.224f; and possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b(1). The trial court departed upward
from the advisory minimum sentencing range and sentenced defendant, as a fourth-offense
habitual offender, MCL 769.12, to 10 to 25 years’ imprisonment for the felon-in-possession
conviction and to a consecutive term of 2 years’ imprisonment for the felony-firearm conviction.
Because the prosecutor presented sufficient evidence to support defendant’s convictions and
defendant is not entitled to resentencing, we affirm.

        This case involves a shooting that occurred during a neighborhood feud between the
“Church Street People” and the “Woodbury Street People,” which resulted in the death of
Orlando Walker. In particular, on July 6, 2014, defendant and several of the Church Street
People attended a gathering at the home of Dena and Ervin Morrow. Several Woodbury Street
People, including Walker, came to the Morrows’ home uninvited. A physical fight ensued, and
it continued until one of the Church Street People, Kenneth Langston, began shooting into the
air. Once Langston began firing, other individuals also began shooting. The gunfire caused
people to scatter, and Walker ran toward nearby Norway Street.

        Langston went inside the Morrows’ house with the gun. According to Langston’s
testimony, inside the home, defendant “snatched” the gun from Langston and ran out the back
door toward Norway Street. Langston then heard the sound of multiple gunshots, coming from
the direction of Norway Street. One of the other Church Street People, Donnell Davenport, saw
defendant take the gun from Langston. Davenport described the gun as a silver and black .22
caliber handgun with a gold trigger. Davenport also testified that he saw defendant fire multiple
gunshots in the direction of Norway Street and that he heard defendant say he was trying to kill

                                               -1-
Damian Swindle, who had fled in the direction of Norway Street. After the shooting, defendant
gave Davenport the .22 caliber gun. Davenport then went to a house a few blocks away, and
defendant arrived there soon after. According to Davenport, defendant was “panicking” and he
kept saying “I hope I didn’t kill him.” Davenport returned the .22 caliber gun to defendant.

        During the shooting, Walker was shot in the chest, and he died as a result of his injuries.
Walker was shot with a .22. Another individual was shot in the leg, also with a .22. Police
recovered multiple casings and cartridges at the scene related to various types of guns, including
.22 caliber, .40 caliber, 9mm and .38 special. Police never recovered the gun that fired the fatal
shots. However, the prosecution presented evidence that, on July 23, 2014 and August 4, 2014,
defendant attempted to sell a .22 caliber handgun on Facebook, though the photograph defendant
posted was a generic Google image and not a picture of the .22 with a gold trigger.

       Defendant was charged with open murder, felon-in-possession, and two counts of felony-
firearm. The jury found defendant not guilty of murder and the felony-firearm charge related to
the murder charge. However, as noted, the jury convicted defendant of felon-in-possession and
felony-firearm. The trial court departed upward from the sentencing guidelines and sentenced
defendant as noted above. Defendant now appeals as of right.

       Defendant first argues that there was insufficient evidence to convict him of felon-in-
possession and felony-firearm because the prosecution failed to establish that defendant
possessed a firearm. In particular, defendant attacks the credibility of Langston and Davenport;
and, defendant contends that the evidence was insufficient because he “was never found in
possession of a firearm on July 6, 2014,” the date on the felony information. According to
defendant, at most, the proofs showed that, on dates other than July 6th, defendant posted images
of a gun on Facebook, which he contends is insufficient to establish his possession of a firearm.

       We review de novo a challenge to the sufficiency of the evidence. People v Ericksen,
288 Mich. App. 192, 195; 793 NW2d 120 (2010). “We examine the evidence in a light most
favorable to the prosecution, resolving all evidentiary conflicts in its favor, and determine
whether a rational trier of fact could have found that the essential elements of the crime were
proved beyond reasonable doubt.” Id. at 196. In applying this standard, we “draw all reasonable
inferences and make credibility choices in support of the jury verdict.” People v Cameron, 291
Mich. App. 599, 613; 806 NW2d 371 (2011) (citation omitted.)

        To establish the elements of felon-in-possession, the prosecution must prove that: (1) the
defendant is a felon who possessed a firearm (2) before his right to do so was formally restored
under MCL 28.424.” People v Bass, 317 Mich. App. 241; 893 NW2d 140 (2016). To maintain a
conviction for felony-firearm the prosecution must prove that: (1) the defendant possessed a
firearm, (2) during the commission or attempted commission of a felony. People v Avant, 235
Mich. App. 499, 505; 597 NW2d 864 (1999). Felon-in-possession may constitute the underlying
felony for felony-firearm. See People v Dillard, 246 Mich. App. 163, 168-170; 631 NW2d 755
(2001).

       On appeal, the only disputed element is whether defendant possessed a firearm.
“Possession of a firearm can be actual or constructive, joint or exclusive.” People v Johnson,
293 Mich. App. 79, 83; 808 NW2d 815 (2011). Possession can be shown by circumstantial as

                                                -2-
well as direct evidence, including eyewitness testimony. See People v Hill, 433 Mich. 464, 469;
446 NW2d 140 (1989); People v Lopez, 305 Mich. App. 686, 696; 854 NW2d 205 (2014).
Possession is a question of fact for the jury. People v Strickland, 293 Mich. App. 393, 400; 810
NW2d 660 (2011).

        In this case, a rational jury could conclude beyond a reasonable doubt that defendant
possessed a firearm on the date in question. Langston testified that defendant grabbed the gun
out of his hands and ran out the back door. Davenport testified that he actually saw defendant
take the gun from Langston and fire three to four shots toward Norway Street. While defendant
challenges the credibility of their testimony, this was a question for the jury and we will not
interfere with the jury’s determinations of witness credibility. People v Stevens, 306 Mich. App.
620, 628; 858 NW2d 98 (2014). Instead, viewing the evidence in the light most favorable to the
prosecution, there was sufficient evidence to establish defendant’s possession of a firearm and to
support defendant’s conviction for felon-in-possession. Given that there was sufficient evidence
to establish defendant’s possession of a firearm and to support a felony conviction for felon-in-
possession, it also follows that the prosecutor presented sufficient evidence to convict defendant
of felony-firearm.

        Defendant next argues that the trial court erred in scoring offense variable (OV) 1 at 25
points and in scoring OV 3 at 100 points. Defendant contends that these variables, which relate
to aggravated use of a weapon and physical injury to a victim, are offense specific and thus they
should not have been scored because the jury found defendant not guilty of murder and the
felony-firearm charge related to murder. We disagree.

              Under the sentencing guidelines, the circuit court's factual determinations
       are reviewed for clear error and must be supported by a preponderance of the
       evidence. Whether the facts, as found, are adequate to satisfy the scoring
       conditions prescribed by statute, i.e., the application of the facts to the law, is a
       question of statutory interpretation, which an appellate court reviews de novo.
       [People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013) (footnotes omitted).]

        The scoring of OV 1 relates to the “aggravated use of a weapon,” and it is properly
scored at 25 points when “[a] firearm was discharged at or toward a human being or a victim was
cut or stabbed with a knife or other cutting or stabbing weapon.” MCL 777.31(1)(a). “OV 1 is
an ‘offense-specific’ variable,” meaning that, in scoring OV 1, “the trial court was limited to
considering the sentencing offense alone.” People v Chelmicki, 305 Mich. App. 58, 72; 850
NW2d 612 (2014) (quotation marks and citation omitted). However, when “considering the
sentencing offense,” the trial court “may properly consider all of defendant’s conduct during that
offense.” Id. (quotation marks and citation omitted).

        In this case, the trial court assessed 25 points for OV 1, finding that “defendant did shoot
at or toward the crowd.” This finding was not clearly erroneous. Davenport testified that he
actually saw defendant take the gun from Langston and fire three to four shots toward Norway
Street, saying that he was trying to kill Swindle, and the evidence showed that there were
multiple people on Norway Street at the time defendant fired those shots. Additionally,
Langston testified that defendant grabbed the gun out of his hands and Langston then heard shots
being fired from behind the house, in the direction of Norway Street. Davenport testified that the

                                                -3-
gun used by defendant was a .22, and two individuals were in fact shot by a .22 caliber gun.
Based on this testimony, the trial court did not clearly err in finding by a preponderance of the
evidence that defendant discharged a firearm toward a human being. Because this conduct
occurred “during” defendant’s sentencing offense of felon-in-possession, the trial court did not
err by assessing 25 points for OV 1. See Chelmicki, 305 Mich. App. at 72.

        The scoring of OV 3 involves “physical injury to a victim,” and it is properly scored at
100 points when “[a] victim was killed,” MCL 777.33(1)(a), provided that “death results from
the commission of a crime and homicide is not the sentencing offense,” MCL 777.33(2)(b). The
relevant inquiry under OV 3 is whether the death “resulted” from defendant's criminal actions,
i.e., whether defendant’s criminal conduct is a “factual” or “but for” cause of death. People v
Laidler, 491 Mich. 339, 345; 817 NW2d 517 (2012). OV 3 is an offense-specific variable,
“meaning we can only take into consideration defendant’s sentencing offense for purposes of
scoring OV 3.” People v Biddles, 316 Mich. App. 148, 165; __ NW2d __ (2016). However, as
noted, the court “may properly consider all of defendant’s conduct during that offense.”
Chelmicki, 305 Mich. App. at 72 (quotation marks and citation omitted). And, because a
preponderance of the evidence standard applies to the scoring of the sentencing guidelines, facts
may be scored at sentencing which were not proven beyond a reasonable doubt for purposes of
conviction. 1 People v Ratkov, 201 Mich. App. 123, 126; 505 NW2d 886 (1993).

        In this case, the prosecutor argued at sentencing that, applying a preponderance of the
evidence standard, the trial court could score 100 points for OV 1 based on Walker’s death; and
the trial court followed this reasoning, scoring OV 3 at 100 points and stating: “The standard
that I’m using, by a preponderance of the evidence, supports the scoring of a 100-points under
OV 3. That’s what I’m saying based on all the evidence.” Given the evidence presented in this
case, this finding was not clearly erroneous. As discussed, at least two witnesses testified that
defendant took a gun from Langston and fired it in the direction of Norway Street, which was
where Walker was running when he was fatally shot. Davenport also heard defendant say that he
was trying to kill Swindle, who was also running toward Norway Street. Moreover, Davenport


1
  Relying on post-Lockridge caselaw, defendant contends generally that it was error for the trial
court to score offense variables when a jury has acquitted defendant of charges involving the
conduct being scored. Insofar as defendant suggests that the trial court’s fact-finding was
constrained by the jury verdict, defendant’s argument is without merit. “The constitutional evil
addressed by the Lockridge Court was not judicial fact-finding in and of itself, it was judicial
fact-finding in conjunction with required application of those found facts for purposes of
increasing a mandatory minimum sentence range.” Biddles, 316 Mich. App. at 158. Lockridge
remedied this defect by making the guidelines advisory, not by eliminating judicial fact-finding
and not by restricting the trial court’s scoring decisions to facts determined by a jury beyond a
reasonable doubt. Id. at 158, 161. In other words, when finding facts to score the guidelines, it
remains true, even post-Lockridge, that a trial court’s findings are by a preponderance of the
evidence, such that the trial court may find facts at sentencing which were not proven to the jury
beyond a reasonable doubt. See id. at 161. See also People v Steanhouse, 313 Mich. App. 1, 38;
880 NW2d 297 (2015).



                                               -4-
identified the gun in defendant’s possession as a .22, and Walker was killed by a .22. These
testimonies are the same evidence that supported the sentencing offense; and, therefore, it is
appropriate to consider this evidence in determining whether the victim’s death had a causal
connection to the sentencing offense. See Biddles, 316 Mich. App. at 165. Considering this
evidence, the trial court did not clearly err by concluding that it was established by a
preponderance of the evidence that Walker’s death resulted from defendant’s crime of felon-in-
possession. Laidler, 491 Mich. at 345. Accordingly, the trial court’s assessment of 100 points
for OV 3 was proper.

        Finally, defendant argues that the trial court failed to consult the sentencing guidelines,
failed to adequately explain the reasonableness and proportionality of the departure sentence, and
ultimately imposed a sentence that was unreasonable and disproportionate. We disagree.

        When a trial court imposes a sentence that departs from the now-advisory sentencing
guidelines range, the sentence imposed must be reasonable. People v Lockridge, 498 Mich. 358,
392; 870 NW2d 502 (2015). Reasonableness of a sentence is determined under the principle of
proportionality standard set forth in Milbourn. 2 Steanhouse, 313 Mich. App. at 47-48. “Hence,
appellate review of the sentence imposed is for abuse of discretion, to determine whether the
sentence violates the principle of proportionality, which requires sentences imposed by the trial
court to be proportionate to the seriousness of the circumstances surrounding the offense and the
offender.” People v Hyatt, 316 Mich. App. 368, 423; 891 NW2d 549 (2016) (quotation marks and
citation omitted). Factors to be considered under the proportionality standard include, but are not
limited to: (1) the seriousness of the offense; (2) factors that were inadequately considered by
the guidelines; and (3) factors not considered by the guidelines, such as the defendant’s potential
for rehabilitation. Steanhouse, 313 Mich. App. at 46.

       In this case, the sentencing guidelines provided an advisory sentencing range of 24 to 76
months’ imprisonment.3 The trial court departed upwards, sentencing defendant as noted above.
Before sentencing defendant, the trial court stated,

         He is being sentenced as [a] 4th habitual offender. Just a very tragic situation. I
         don’t think there was any rhyme or reason to the shooting by anyone out there
         that day, and we lost a life of Mr. Walker and that certainly has affected his
         family there.



2
    People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990).
3
 On appeal, defendant argues the trial court failed to consult the guidelines and to take them into
consideration as required by Lockridge, 498 Mich. at 391. However, such an argument is clearly
without merit in view of the trial court’s express reference to the applicable sentencing range as
well as the court’s acknowledgement of the advisory nature of the guidelines. While the trial
court was required to consider the guidelines, the trial court had the discretion to depart from the
advisory range, and defendant has not shown that the trial court failed to consult the guidelines
merely because the trial court declined to sentence defendant within that range.


                                                 -5-
               I am concerned, Mr. Johnson, in looking at your history. I will say that.
       You know, obviously, the continued use of guns. This isn’t your first gun
       offense. So, that is a concern and there is a huge concern about the fact that you
       had possession of it. There’s testimony that it was shot. Obviously, there wasn’t
       a specific charge that went along with that one way or the other, and the verdict
       was what the verdict--what the jury determined.

              I--I understand the guidelines. They’re 24 to 76. They are advisory,
       obviously. I think that’s been mentioned before and that’s what the law is right
       now.


             I’m going to sentence the defendant, obviously on Count IV. It is a 2-year
       mandatory sentence . . . consecutive in [sic] preceding the sentence in Count III.


              In Count III, I’m going to follow the recommendation of the Department
       of Corrections [and] sentence him to 10-years to 25-years. . . .


        Defendant argues on appeal that the trial court failed to explain the reasons for the
departure sentence; and, analyzing the factors set forth in Milbourn, defendant contends that the
trial court failed to impose a proportionate sentence because, (1) as to the seriousness of the
offense, the jury found defendant not guilty of murder, and (2) defendant’s criminal history was
accounted for in the prior record variables, meaning that the trial court failed to identify facts not
considered, or inadequately considered, by the guidelines. Contrary to defendant’s arguments,
we find that that the trial court did consider the proportionality factors set forth in Milbourn and
the sentence imposed was not unreasonable.

        Regarding the seriousness of the offense, this case is not—as defendant suggests—a case
of mere possession of a firearm. Rather, as noted by the trial court, this case involved the use of
a firearm and, in particular, a senseless shooting with tragic results: namely, Walker’s death.
While the jury found defendant not guilty of murder, the sentencing court was free to consider
all the evidence admitted at trial, and this evidence showed that Walker’s death resulted from the
senseless shootings in which defendant participated. See People v Shavers, 448 Mich. 389, 393;
531 NW2d 165 (1995); People v Compagnari, 233 Mich. App. 233, 236; 590 NW2d 302 (1998).
We see nothing disproportionate in a 10-year sentence for conduct which resulted in the tragic
and unnecessary loss of human life. Cf. Shavers, 448 Mich. at 393. This is particularly true
given defendant’s lengthy history of criminality, including assaultive conduct and previous
offenses involving guns. Although defendant’s criminal history is, to some extent accounted for
in the PRVs, given the facts of this case, the trial court reasonably emphasized defendant’s
criminal history and gun history. Cf. People v Walden, __ Mich App __, __; __ NW2d __
(2017) (Docket No. 330144); slip op at 6. His conduct in this case shows that, despite previous
opportunities for rehabilitation, defendant has continued to possess, use, and attempt to sell
firearms. Indeed, the trial court stated that it was following the recommendation of the Michigan
Department of Corrections, and that recommendation, as set forth in the PSIR, was for a lengthy
prison sentence because defendant “has proved time and time again that he is a danger to
society.” Overall, given the seriousness of the circumstances surrounding the offense and
                                                 -6-
defendant, the sentence imposed satisfied the principle of proportionality articulated in Milbourn
and it was thus reasonable under Lockridge. See Steanhouse, 313 Mich. App. at 48. Accordingly,
defendant is not entitled to resentencing. See Lockridge, 498 Mich. at 392.

       Affirmed.

                                                            /s/ David H. Sawyer
                                                            /s/ Joel P. Hoekstra
                                                            /s/ Jane M. Beckering




                                               -7-